Case 1:20-cv-06050-AJN Document 84 Filed 08/17/21 Page 1 of 1




                                                          8/17/21




                               The case management conference
                               scheduled for October 15, 2021, is
                               adjourned to October 29, 2021, at
                               3:15 p.m. The proceeding will be
                               held in-person in Courtroom 906 of
                               the Thurgood Marshall United
                               States Courthouse, 40 Centre Street,
                               New York, New York.
                  8/17/21
                               SO ORDERED.
